DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claim 1 is pending in this application.
	The priority to a list of US applications and a provisional application is acknowledged.
	The three IDS filings have been entered and considered. (9/12/18, 9/9/2020 and 10/26/2020)
	The drawings of record are suitable to the Examiner.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claim is drawn to a method of processing data.
(2A)(1) The claims are directed to an abstract idea of processing naturally occurring genetic data from individuals to determine whether they are naturally related within a certain predicted degree of relationship. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
	Mathematical concepts recited in claim 1 include:
 “determining…a predicted degree of relationship between the first user and a user among the plurality of users…corresponding to a number of generations…” (a series of mathematical comparisons and calculations)
	The following limitations in claim 1 claiming a law of nature include:
	Naturally occurring genotype information from a first user, and naturally occurring genotype information from a plurality of other users are compared, and a naturally occurring degree of relationship is determined, which relates to a common ancestor.
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional element that is not an abstract idea: “receiving recombinable deoxynucleic acid sequence information” and “processing… the DNA sequence information…” which is a data gathering step.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claim 1 also recites the additional non-abstract element of  “one or more computer processors”.
	The claims do not describe any specific computational steps by which the “processor” performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer such as the computer readable recording media are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the 
	The claim does not provide a particular real world application of the finally identified degree of relationship.  To integrate a judicial exception into a practical application, the treatment or prophylaxis limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The treatment must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art Meuweissen (2001: PTO-1449), and Kong (2008: PTO-1449) each provide steps of receiving recombinable DNA information and processing that information.  This shows that this data gathering element is routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an 
	With respect to claim 1:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The prior art Meuweissen (2001: PTO-1449), and Kong (2008: PTO-1449) each utilize computer systems comprising one or more processors for processing and analyzing genetic information.  As such, these computing elements are routine, well understood and conventional in the art.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	With respect to claim 1: the additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception.  The prior art Meuweissen (2001: PTO-1449), and Kong (2008: PTO-1449) recognizes that these additional elements are routine, well understood and conventional in the art.  These limitations in addition to the law of nature do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP 2106.05(b)&(c).)


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of claim 1 are unclear.  The nature of the “processing” of the DNA is entirely unclear.  The claim fails to set forth and particularly claim how the information is to be processed such that it can be used in the following steps.  It is unclear how the term “in parallel” is intended to be interpreted in this claim.  It is unclear if the claim intends to require parallel processing, i.e. multiple processing cores carrying out a multitude of simultaneous steps, or whether the term refers to the comparison of parallel SNP or SNV between the user and the database table.  One of skill would not be apprised of the particular steps to be performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meuwissen (2001; PTO-1449) in view of Kong etal. (2008) (both as cited in parent 13/871744).
Meuwissen et al. (Meuwissen, T.H.E. et al. Genet Sel Evol. 33 (2001) 605-634) discloses methods of predicting ancestry characteristics between two individuals utilizing shared chromosomal information. Meuwissen obtains and processes genomic information from two individuals. This genomic information comprises SNPhaplotype information. Meuwissen then determines if any shared genomic information across a chromosomal segment meets and exceeds particular statistical thresholds. If the shared information meets the desired thresholds, it is determined to be IBD (See algorithm (l)(2a)(2b) p607-608 and description for determination of 
Meuwissen does not disclose parallel processing of the genomic information on a user, and a plurality of users.
Kong et al. (Kong, A. et al. Nature Genetics Vol 40 No 9 (September 2008) pl068-1075) discloses means for processing genomic sequence information from a plurality of entities in parallel. (Abstract “here we show how to phase more than 1,000 SNPs simultaneously for a large fraction of the 35528 Icelanders genotyped by Illumina chips.”) Kong obtains sequence data from the deCode database for 35528 individuals, and genotyped them (1068, third paragraph), then phased that data (pl069-1070) using the LRP algorithm. This phased data is used to determine a degree of relationship, which can include a certain number of generations (meioses). All steps are performed on suitable programmed processors using suitably programmed computer program products.
In KSR Int 'lv. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of

§ 103 likely bars its patentability.” KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007).
Meuwissen does not teach processing genomic information of a plurality of individuals in parallel. However, parallel processing of genomic information for the same purposes as Meuwissen were well known at the time of the invention, as illustrated by Kong. Kong et al demonstrate the application of phased genomic data, similarly to the instant method, to identify a predicted degree of relationship or coefficient of kinship. One of ordinary skill in the art could have applied the known "improvement" technique in the same way to the method of Meuwissen and the results would have been predictable to one of ordinary skill in the art. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’ll, 127 S. Ct. at 1740.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,463,554. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same steps of determining a relative degree of relationship between a user and a plurality of other users, by processing genetic data.
1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,854,318. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same steps of determining a relative degree of relationship or a common ancestor between a user and a plurality of other users, by processing genetic data.
Claim  1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claim  1-30 of copending Application No. 17/073,095 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same steps of determining a relative degree of relationship between a user and a plurality of other users, by processing genetic data.  This application has been ALLOWED, and the status of this rejection will no longer be provisional once it has issued as a patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-49 of copending Application No. 17,073,128 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same steps of determining a relative degree of relationship between a user and a plurality of other users, by processing genetic data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-50 of copending Application No. 17/073,122 (reference application). they are drawn to the same steps of determining a relative degree of relationship between a user and a plurality of other users, by processing genetic data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 21-40 of copending Application No. 17/073,110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same steps of determining a relative degree of relationship between a user and a plurality of other users, by processing genetic data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 21, 25, 27-34, 36-49 of copending Application No. 17/077930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same steps of determining a relative degree of relationship between a user and a plurality of other users, by processing genetic data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 21-47 of copending Application No. 17/301129 (reference application). Although the claims at issue are not identical, they are not patentably distinct from they are drawn to the same steps of determining a relative degree of relationship between a user and a plurality of other users, by processing genetic data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631